           Case 2:20-cv-00141-GMN-BNW Document 47
                                               46 Filed 06/08/20
                                                        06/05/20 Page 1 of 11



 1   GARMAN TURNER GORDON LLP
     Eric R. Olsen, Nevada Bar No. 3127
 2   7251 Amigo Street, Suite #210
     Las Vegas, Nevada 89119
 3
     Telephone: (725) 777-3000
 4   Facsimile: (725) 777-3112
     Email:       eolsen@gtg.legal
 5
     Attorneys for Defendant
 6   Massachusetts Mutual Life Insurance Company
 7
                                   UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA

 9    BRIAN DORNELLAS as Trustee of the                     Case No. 2:20-CV-00141
      SHELLY COLLINS RECOVABLE LIVING
10    TRUST,                                                STIPULATED PROTECTIVE ORDER
11
                                    Plaintiff,
12
      v.
13
      MASSACHUSETTS MUTUAL LIFE
14    INSURANCE COMPANY, et al.,
15
                                    Defendants.
16

17          The parties to this Stipulated Protective Order have agreed to the terms of this Order;
18   accordingly, it is ORDERED:
19                  Scope.
20          All materials produced or adduced from parties or non-parties in the course of discovery,
21   including initial disclosures, responses to discovery requests, responses to subpoenas, deposition
22   testimony and exhibits, and information derived directly therefrom (hereinafter collectively
23   “documents”), shall be subject to this Order concerning Confidential Information as defined below. This
24   Order is subject to the Local Rules of this District and the Federal Rules of Civil Procedure on matters
25   of procedure and calculation of time periods.
26                  Confidential Information.
27          As used in this Order, “Confidential Information” means information designated as
28
          Case 2:20-cv-00141-GMN-BNW Document 47
                                              46 Filed 06/08/20
                                                       06/05/20 Page 2 of 11



 1   “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.”                                Information designed as

 2   “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” by the producing party must fall within

 3   one or more of the following categories: (a) information prohibited from disclosure by statute; (b)

 4   information that reveals trade secrets; (c) research, technical, commercial, or financial information that

 5   the party has maintained as confidential; (d) medical information concerning any individual; (e) personal

 6   identity information; (f) income tax returns (including attached schedules and forms), W-2 forms and

 7   1099 forms; or (g) personnel or employment records of a person who is not a party to the case.

 8          Information or documents that are available to the public may not be designated as Confidential

 9   Information.
10                  Designation of Documents.

11                  a)      A party may designate a document as Confidential Information for protection

12   under this Order by placing or affixing the words “CONFIDENTIAL - SUBJECT TO PROTECTIVE

13   ORDER” on the document and on all copies in a manner that will not interfere with the legibility of the

14   document. As used in this Order, “copies” includes electronic images, duplicates, extracts, summaries

15   or descriptions that contain the Confidential Information. The marking “CONFIDENTIAL - SUBJECT

16   TO PROTECTIVE ORDER” shall be applied prior to or at the time of the documents being produced

17   or disclosed. Applying the marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” to a

18   document does not mean that the document has any status or protection by statute or otherwise except

19   to the extent and for the purposes of this Order. Any copies that are made of any documents marked
20   “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall also be so marked, except that

21   indices, electronic databases or lists of documents that do not contain substantial portions or images of

22   the text of marked documents and do not otherwise disclose the substance of the Confidential

23   Information are not required to be marked.

24                  b)      The designation of a document as Confidential Information is a certification that

25   an attorney, in good faith, believes that the document contains Confidential Information as defined in

26   this Order.

27

28

                                                         2
          Case 2:20-cv-00141-GMN-BNW Document 47
                                              46 Filed 06/08/20
                                                       06/05/20 Page 3 of 11



 1                  Depositions.

 2          Unless all parties agree on the record at the time the deposition testimony is taken, all deposition

 3   testimony taken in this case shall be treated as “CONFIDENTIAL – SUBJECT TO PROTECTIVE

 4   ORDER” until the expiration of the following: No later than the 30th day after the transcript is delivered

 5   to any party or the witness, and in no event later than 60 days after the testimony was given. Within this

 6   time period, a party may serve a Notice of Designation to all parties of record as to specific portions of

 7   the testimony that are designated Confidential Information, and thereafter only those portions identified

 8   in the Notice of Designation shall be protected by the terms of this Order. The failure to serve a timely

 9   Notice of Designation shall not act as a waiver of any party’s right to later designate portions of the
10   transcript as Confidential Information, but any party’s disclosure of the Confidential Information prior

11   to receiving the Notice of Designation is not a violation of this Order. Upon receiving a belated Notice

12   of Designation, a receiving party shall make reasonable efforts to assure that the material is treated in

13   accordance with the provisions of this Order.

14                  Protection of Confidential Material.

15                  a)      General Protections. Confidential Information shall not be used or disclosed by

16   the parties, counsel for the parties or any other persons identified in subparagraph (b) for any purpose

17   whatsoever other than in this litigation, including any appeal thereof.

18                  b)      Protection of “CONFIDENTIAL” Information. The parties and counsel for

19   the parties shall not disclose or permit the disclosure of any other party’s information marked as
20   “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” to any third person or entity except as set

21   forth in subparagraphs (1)-(9). Subject to these requirements, the following categories of persons may

22   be allowed to review information marked as “CONFIDENTIAL - SUBJECT TO PROTECTIVE

23   ORDER”:

24                       1) Counsel. Counsel for the parties, including in-house counsel, and employees of

25                          counsel who have responsibility for the action;

26                       2) Parties. Employees of a party but only to the extent counsel determines in good

27                          faith that the employee’s assistance is reasonably necessary to the conduct of the

28                          litigation in which the information is disclosed;

                                                         3
          Case 2:20-cv-00141-GMN-BNW Document 47
                                              46 Filed 06/08/20
                                                       06/05/20 Page 4 of 11



 1                       3) The Court and Its Personnel;

 2                       4) Court Reporters and Recorders. Court reporters and recorders engaged for

 3                          depositions;

 4                       5) Contractors. Those persons specifically engaged for the limited purpose of

 5                          making copies of documents or organizing or processing documents, including

 6                          outside vendors hired to process electronically stored documents;

 7                       6) Consultants and Experts. Consultants, investigators, or experts employed by the

 8                          parties or counsel for the parties to assist in the preparation and trial of this action

 9                          but only after such persons have completed the certification contained in
10                          Attachment A, Acknowledgment and Agreement to Be Bound;

11                       7) Witnesses at Depositions. During their depositions, witnesses in this action to

12                          whom disclosure is reasonably necessary. Witnesses shall not retain a copy of

13                          documents containing Confidential Information, except witnesses may receive a

14                          copy of all exhibits marked at their depositions in connection with review of the

15                          transcripts. Pages of transcribed deposition testimony or exhibits to depositions

16                          that are designated as Confidential Information pursuant to the process set out in

17                          this Order must be separately bound by the court reporter and may not be

18                          disclosed to anyone except as permitted under this Order.

19                       8) Author or Recipient. The author or recipient of the document (not including a
20                          person who received the document in the course of litigation); and

21                       9) Others by Consent. Other persons only by written consent of the producing party

22                          or upon order of the Court and on such conditions as may be agreed or ordered.

23                  c)      Control of Documents. Counsel for the parties shall make reasonable efforts to

24   prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel shall maintain the

25   originals of the forms signed by persons acknowledging their obligations under this Order for a period

26   of three years after the termination of the case.

27

28

                                                           4
          Case 2:20-cv-00141-GMN-BNW Document 47
                                              46 Filed 06/08/20
                                                       06/05/20 Page 5 of 11



 1                    Inadvertent Failure to Designate.

 2          An inadvertent failure to designate a document as Confidential Information does not, standing

 3   alone, waive the right to so designate the document. If a producing party designates a document as

 4   Confidential Information after it was initially produced, the receiving party, on notification of the

 5   designation, must make a reasonable effort to assure that the document is treated in accordance with the

 6   provisions of this Order. No party shall be found to have violated this Order for failing to maintain the

 7   confidentiality of material during a time when that material has not been designated Confidential

 8   Information, even where the failure to so designate was inadvertent and where the material is

 9   subsequently designated Confidential Information.
10                    Filing of Confidential Information.

11          This Order does not, by itself, authorize the filing of any document under seal. Any party wishing

12   to file a document designated as Confidential Information in connection with a motion, brief or other

13   submission to the Court must comply with the Local Rules, including LR IA 10-5.

14                    No Greater Protection of Specific Documents.

15          Except on privilege grounds not addressed by this Order, no party may withhold information

16   from discovery on the ground that it requires protection greater than that afforded by this Order unless

17   the party moves for an order providing such special protection.

18                    Challenges by a Party to Designation as Confidential Information.

19          The designation of any material or document as “CONFIDENTIAL – SUBJECT TO
20   PROTECTIVE ORDER” is subject to challenge by any party. The following procedure shall apply to

21   any such challenge.

22                    a)     Meet and Confer. A party challenging the designation of Confidential

23   Information must do so in good faith and must begin the process by conferring directly with counsel for

24   the designating party. In conferring, the challenging party must explain the basis for its belief that the

25   confidentiality designation was not proper and must give the designating party an opportunity to review

26   the designated material, to reconsider the designation, and, if no change in designation is offered, to

27   explain the basis for the designation. The designating party must respond to the challenge within five

28   business days.

                                                          5
          Case 2:20-cv-00141-GMN-BNW Document 47
                                              46 Filed 06/08/20
                                                       06/05/20 Page 6 of 11



 1                   b)       Judicial Intervention. A party that elects to challenge a confidentiality

 2   designation may file and serve a motion that identifies the challenged material and sets forth in detail

 3   the basis for the challenge. Each such motion must be accompanied by a competent declaration that

 4   affirms that the movant has complied with the meet and confer requirements of this procedure. The

 5   burden of persuasion in any such challenge proceeding shall be on the designating party. Until the Court

 6   rules on the challenge, all parties shall continue to treat the materials as Confidential Information under

 7   the terms of this Order.

 8                   Action by the Court.

 9           Applications to the Court for an order relating to materials or documents designated Confidential
10   Information shall be by motion. Nothing in this Order or any action or agreement of a party under this

11   Order limits the Court’s power to make orders concerning the disclosure of documents produced in

12   discovery or at trial.

13                   Use of Confidential Information at Trial.

14           Nothing in this Order shall be construed to affect the use of any document, material, or

15   information at any trial or hearing. A party that intends to present or that anticipates that another party

16   may present Confidential Information at a hearing or trial shall bring that issue to the Court’s and parties’

17   attention by motion or in a pretrial memorandum without disclosing the Confidential Information. The

18   Court may thereafter make such orders as are necessary to govern the use of such documents or

19   information at trial.
20                   Confidential Information Subpoenaed or Ordered Produced in Other Litigation.

21                   a)       If a receiving party is served with a subpoena or an order issued in other litigation

22   that would compel disclosure of any material or document designated in this action as Confidential

23   Information, the receiving party must so notify the designating party, in writing, immediately and in no

24   event more than three court days after receiving the subpoena or order. Such notification must include

25   a copy of the subpoena or court order.

26                   b)       The receiving party also must immediately inform in writing the party who caused

27   the subpoena or order to issue in the other litigation that some or all of the material covered by the

28

                                                           6
          Case 2:20-cv-00141-GMN-BNW Document 47
                                              46 Filed 06/08/20
                                                       06/05/20 Page 7 of 11



 1   subpoena or order is the subject of this Order. In addition, the receiving party must deliver a copy of

 2   this Order promptly to the party in the other action that caused the subpoena to issue.

 3                   c)      The purpose of imposing these duties is to alert the interested persons to the

 4   existence of this Order and to afford the designating party in this case an opportunity to try to protect its

 5   Confidential Information in the court from which the subpoena or order issued. The designating party

 6   shall bear the burden and the expense of seeking protection in that court of its Confidential Information,

 7   and nothing in these provisions should be construed as authorizing or encouraging a receiving party in

 8   this action to disobey a lawful directive from another court. The obligations set forth in this paragraph

 9   remain in effect while the party has in its possession, custody or control Confidential Information by the
10   other party to this case.

11                   Challenges by Members of the Public to Sealing Orders.

12           A party or interested member of the public has a right to challenge the sealing of particular

13   documents that have been filed under seal, and the party asserting confidentiality will have the burden

14   of demonstrating the propriety of filing under seal.

15                   Obligations on Conclusion of Litigation.

16                   a)      Order Continues in Force. Unless otherwise agreed or ordered, this Order shall

17   remain in force after dismissal or entry of final judgment not subject to further appeal.

18                   b)      Obligations at Conclusion of Litigation. Within 63 days after dismissal or entry

19   of final judgment not subject to further appeal, all Confidential Information and documents marked
20   “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” under this Order, including copies as

21   defined in ¶ 3(a), shall be returned to the producing party unless: (1) the document has been offered into

22   evidence or filed without restriction as to disclosure; (2) the parties agree to destruction to the extent

23   practicable in lieu of return; or (3) as to documents bearing the notations, summations, or other mental

24   impressions of the receiving party, that party elects to destroy the documents and certifies to the

25   producing party that it has done so.

26                   c)      Retention of Work Product and One Set of Filed Documents. Notwithstanding

27   the above requirements to return or destroy documents, counsel may retain (1) attorney work product,

28   including an index that refers or relates to designated Confidential Information so long as that work

                                                            7
           Case 2:20-cv-00141-GMN-BNW Document 47
                                               46 Filed 06/08/20
                                                        06/05/20 Page 8 of 11



 1   product does not duplicate verbatim substantial portions of Confidential Information, and (2) one

 2   complete set of all documents filed with the Court including those filed under seal. Any retained

 3   Confidential Information shall continue to be protected under this Order. An attorney may use his or

 4   her work product in subsequent litigation, provided that its use does not disclose or use Confidential

 5   Information.

 6                  d)     Deletion of Documents Filed under Seal from Electronic Case Filing (ECF)

 7   System. Filings under seal shall be deleted from the ECF system only upon order of the Court.

 8                  Order Subject to Modification.

 9          This Order shall be subject to modification by the Court on its own initiative or on motion of a
10   party or any other person with standing concerning the subject matter.

11                  No Prior Judicial Determination.

12          This Order is entered based on the representations and agreements of the parties and for the

13   purpose of facilitating discovery. Nothing herein shall be construed or presented as a judicial

14   determination that any document or material designated Confidential Information by counsel or the

15   parties is entitled to protection under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise

16   until such time as the Court may rule on a specific document or issue.

17   ///

18   ///

19   ///
20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                        8
          Case 2:20-cv-00141-GMN-BNW Document 47
                                              46 Filed 06/08/20
                                                       06/05/20 Page 9 of 11



 1                  Persons Bound.

 2          This Order shall take effect when entered and shall be binding upon all counsel of record and

 3   their law firms, the parties, and persons made subject to this Order by its terms.

 4          Jointly and respectfully submitted this 5th day of June, 2020.

 5    /s/    David Liebrader                            /s/     Eric R. Olsen
      David Liebrader                                   Eric R. Olsen, Nevada Bar No. 3127
 6    THE LAW OFFICES OF DAVID LIEBRADER, INC.          GARMAN TURNER GORDON LLP
      3960 Howard Hughes Parkway, Ste. 500              7251 Amigo Street, Suite #210
 7
      Las Vegas, Nevada 89169                           Las Vegas, Nevada 89119
 8    Telephone: (702) 380-3131                         Telephone: (725) 777-3000
      davel@investmentloss.com                          eolsen@gtg.legal
 9
      Attorneys for Plaintiff                           E. Thomas Henefer (admitted PHV)
10                                                      STEVENS & LEE, P.C.
11                                                      111 N. Sixth Street, P.O. Box 679
                                                        Reading, Pennsylvania 19603
12                                                      Telephone: (610) 478-2223
                                                        eth@stevenslee.com
13
                                                        Attorneys for Defendant Massachusetts
14                                                      Mutual Life Insurance Company
15
      /s/    Nicole G. True
16    Nicole G. True
      LEWIS ROCA ROTHGERBER CHRISTIE LLP
17    201 East Washington Street, Suite 1200
      Phoenix, Arizona 85004-2595
18
      Telephone: (602) 262-2389
19    ntrue@lrrc.com
      Counsel for Defendant Brighthouse Life
20    Insurance Company

21

22   Pursuant to the foregoing, IT IS SO ORDERED.
23                         June
                 8 day of _________,
     DATED this __                   2020.
24

25   _______________________________________
     UNITED STATES DISTRICT COURT JUDGE
26   or UNITED STATES MAGISTRATE JUDGE
27

28

                                                         9
           Case 2:20-cv-00141-GMN-BNW Document 47
                                               46 Filed 06/08/20
                                                        06/05/20 Page 10 of 11



 1                                                ATTACHMENT A

 2                                  UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
 3

 4    BRIAN DORNELLAS as Trustee of the                       Case No. 2:20-cv-00141
      SHELLY COLLINS REVOCABLE LIVING
 5    TRUST,
 6                                   Plaintiff,               ACKNOWLEDGMENT AND
                                                              AGREEMENT TO BE BOUND
 7
      v.
 8
      MASSACHUSETTS MUTUAL LIFE
 9    INSURANCE COMPANY, et al.,
10                                   Defendants.
11

12           The undersigned hereby acknowledges that he/she has read the Stipulated Protective Order dated
13   __________, 2020 in the above-captioned action and attached hereto, understands the terms thereof, and
14   agrees to be bound by its terms. The undersigned submits to the jurisdiction of the United States District
15   Court for the District of Nevada in matters relating to the Protective Order and understands that the
16   terms of the Protective Order obligate him/her to use materials designated as Confidential Information
17   in accordance with the Order solely for the purposes of the above-captioned action, and not to disclose
18   any such Confidential Information to any other person, firm or concern. The undersigned acknowledges
19   that violation of the Protective Order may result in penalties for contempt of court.
20

21   Name:
22   Employer / Title:
23
     Address:
24
     Date:
25                                                                Signature
26

27

28

                                                        10
         Case 2:20-cv-00141-GMN-BNW Document 47
                                             46 Filed 06/08/20
                                                      06/05/20 Page 11 of 11



 1                                    CERTIFICATE OF SERVICE

 2         I hereby certify that a copy of the foregoing document was served upon all counsel of record via

 3   the Court’s CM/ECF system on June 5, 2020.

 4                                                      /s/ Eric R. Olsen
                                                        Eric R. Olsen, Nevada Bar No. 3127
 5                                                      GARMAN TURNER GORDON LLP
                                                        7251 Amigo Street, Suite #210
 6
                                                        Las Vegas, Nevada 89119
 7                                                      Telephone:      (725) 777-3000
                                                        Facsimile:      (725) 777-3112
 8                                                      eolsen@gtg.legal
 9
10

11         4852-3158-2399, v. 1

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                     11
